Citation Nr: 1615785	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-42 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the thoracolumbar spine.

2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Entitlement to service connection for arthritis of the right hand.

4.  Entitlement to service connection for arthritis of the left hand.

5.  Entitlement to service connection for arthritis of the right knee. 

6.  Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1965 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Cleveland, Ohio, which denied service connection for generalized arthritis of the hands, knees, cervical spine, and thoracolumbar spine.

This case was first before the Board in August 2014, where the Board reopened the issues on appeal and then remanded the issues for additional development (listing all issues as one issue of service connection for generalized arthritis).  Specifically, the RO was to obtain outstanding records and to schedule the Veteran for a VA orthopedic examination.  While the Veteran did receive the relevant orthopedic examinations in January 2015, the Board notes that the examinations were inadequate as the VA examiner, per the August 2014 remand directives, failed to opine as to whether any currently diagnosed arthritis disability may have been caused or aggravated by the service-connected posttraumatic stress disorder (PTSD); however, as the instant decision grants service connection for all of the Veteran's currently diagnosed arthritis disabilities, the Board need not remand for a new examination and/or opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis/degenerative joint disease (DJD) of the thoracolumbar spine, cervical spine, right and left hands, and right and left knees.

2.  During service the Veteran was treated on multiple occasions for orthopedic symptoms such as pain, stiffness, and swelling in the back, neck, hands, and knees.

3.  The Veteran experienced "continuous" symptoms of disabilities of the back, neck, hands, and knees since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for DJD of the thoracolumbar spine have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for DJD of the cervical spine have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right hand have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left hand have been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for arthritis/DJD of the lumbosacral spine, cervical spine, hands, and knees, which is a complete grant of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.


Service Connection for Arthritis Disabilities

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis/DJD is a chronic disease under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that arthritis, which has been pinpointed as occurring in the back, neck, knees, and hands, originated during active service while performing regular duties, including during deployment to the Republic of Vietnam.  He has reported experiencing "continuous" symptoms of back, neck, knee, and hand disabilities since service separation.  Multiple VA and private treatment records, along with other relevant medical documentation, from service separation to the present reflect that the Veteran has consistently advanced having back, neck, hand, and knee symptoms dating back to service.

Initially, the Board finds that the Veteran is currently diagnosed with multiple arthritis disabilities.  The reports from the multiple January 2015 VA orthopedic examinations reflect that the Veteran is currently diagnosed with bilateral knee and bilateral hand arthritis and DJD (arthritis) of the thoracolumbar spine and cervical spine.

Next, the Board finds that the Veteran received treatment during service for back, neck, knee, and hand problems.  Service treatment records reflect that in October 1965 the Veteran received treatment for trauma to the neck after falling across a buffer.  In November 1966, the Veteran received a left knee X-ray; however, it is unclear why the X-ray was ordered.  Subsequently, in May 1967, the Veteran was treated for right knee pain.

Service treatment records also reflect that the Veteran sought treatment for swollen hands and knees in February 1968.  At that time, the Veteran advanced having such swelling symptoms over the previous two years.  A February 1968 congressional letter reflects that the Veteran's parents had written a letter noting that their son was complaining of hand and knee pain in service.

A March 1968 letter found with the service treatment records reflects that the Veteran received an in-service examination after complaining of disability symptoms in the hands and knees.  The corresponding March 1968 examination report reflects that the Veteran complained of pain in both knees and swelling and stiffness in both hands.  A June 1968 service treatment record conveys that the Veteran sought treatment for sharp pains in the legs, back, and arms.  Finally, in October 1968, the Veteran sought treatment for stiffness in the low back. 

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis/DJD of the back, neck, knees, and hands.  

As noted above, the Veteran received multiple VA orthopedic examinations in January 2015.  The purpose of such examinations was, in part, to evaluate whether the currently diagnosed arthritis disabilities were related to the aforementioned in-service back, neck, hand, and knee complaints and treatment.  To render such an opinion, the VA examiner reviewed the evidence of record.

The VA orthopedic examination reports reflect that the VA examiner advanced having reviewed the Veteran's history and records.  It was noted that the Veteran's symptoms were not always well defined, and the back, neck, knee, and hand symptoms presented at different times in different combinations.  In reviewing the service treatment records, the VA examiner conveyed that during service the Veteran was evaluated for left knee weakness, right knee pain, muscle spasms and aches in the knees and hands, and neck trauma.  Further, the VA examiner stated that at service discharge "continued back, hands, and knees complaints were noted with no clear diagnoses."  While such complaints are not noted on the January 1969 service separation examination, the VA examiner likely based this statement based upon the findings of the March 1970 post-service VA medical examination.

Next, the VA examiner noted that post-discharge examinations in 1973 reflected no diagnosed orthopedic disabilities; however, it was recommended that the Veteran undergo a rheumatology evaluation.  The VA examiner stated that medical documentation was scant from 1973 until approximately 1992.  The Board notes that this is incorrect, as the record reflects that VA received multiple treatment records covering the time period from the early 1970s to the early 1990s, examples of which are as follows.

In a May 1974 treatment record, the Veteran advanced having "physical complaints" such as back pain dating back to service.  An April 1977 certificate of attending physician reflects that the Veteran was treated for back pain by a private physician from service separation through the date of the statement.  The report from a July 1980 VA examination conveys that the Veteran complained of back and knee trouble.  In a January 1984 treatment record, the Veteran was diagnosed with chronic sprain and strain of the lumbar spine.

The report from a February 1984 VA examination again reflects that the Veteran complained of pain in the back, neck, hands, and legs.  The Veteran also conveyed cramping in the hands.  Per the examination report, the Veteran advanced having arthritic symptoms that began in service.  Specifically, during service the "bones started messing up my body," the back became stiff, and the hands became uncomfortable.  X-rays taken at the time of examination suggested spinal stenosis of both the cervical and lumbosacral spine.

In a November 1984 treatment record, the Veteran complained of arthritis symptoms.  A December 1985 medical examination letter reflects that the Veteran complained of back pain and numbness throughout the body, and advanced that such symptoms dated back to service.  Corresponding X-rays showed degeneration in the lumbar spine at that time.

A September 1986 VA medical record noted a diagnosis of chronic back ache.  The report from a September 1986 medical evaluation reflects that the Veteran complained of arthritis in the back, hands, and large joints since 1967.  Symptoms included pain and swelling.  Further, the symptoms would increase while performing regular in-service duties.  At the conclusion of the evaluation, the examiner diagnosed multiple disabilities, including generalized osteoarthritis and low back syndrome, and the examiner opined that "many of these complaints appear to be aggravated by [the Veteran's] military service in Vietnam, and some service connection with his disabilities may be present."  An October 1990 nursing intake assessment noted that the Veteran had problems of arthritis and low back pain.  

Returning to the evidence discussed in the January 2015 VA orthopedic examinations, the VA examiner noted that the Veteran began receiving treatment with VA for back, hand, and knee problems, including pain and spasms, in 1992.  The Veteran was seen for chronic low back and neck pain in 1998, and the diagnosis was cervical spine osteoarthritis.  The VA examiner also noted that X-rays in 2007 resulted in a diagnosis of lumbar spine osteoarthritis.

At the conclusion of the examination in January 2015, the VA examiner stated that, as noted in the history and reviewed records, complaints were reported pertaining to the knees, back, neck, and hands in service and were noted at discharge.  Subsequent post-service examinations came up normal despite reported symptoms.  The VA examiner opined that in retrospect the Veteran's polyarthralgias and muscle spasms may have been an indication of systemic rheumatological disorder later diagnosed with degenerative disease per imaging; however "lack of more extensive rheumatological and orthopedic work up as well as scant documentation since 1973 till his visits to the VA medical center make it difficult to pinpoint the timeline of events and clarity of various related diagnoses."  For these reasons, the VA examiner advanced being unable to comment on whether the current disabilities were related to or were a continuation of the in-service complaints without resorting to mere speculation.

The VA examiner's statement that any comment on whether the currently diagnosed arthritis disabilities were related to or were a continuation of the in-service orthopedic symptoms would be merely speculative was based upon the incorrect factual assumption that there were "scant" medical records from the early 1970s to the early 1990s.  As discussed above, the record contains multiple such medical documents in which the Veteran conveyed similar orthopedic symptoms and advanced that the symptoms dated back to service.  Had the VA examiner reviewed this evidence, the history relied upon would have been very different, showing complaints and treatment over the years since service.  The accurate factual premise of other symptoms and treatment since service weighs in favor of a finding of nexus to service and, in the context of a medical opinion, weighs in support of a favorable nexus opinion rather than speculative one.

The evidence of record, both lay and medical, which includes medical documentation covering the period from service separation to the present, reflects that the Veteran has regularly complained of back, neck, bilateral hand, and bilateral knee symptoms, including pain, stiffness, and swelling.  Further, the Veteran has consistently advanced that such symptoms began in service.  Service treatment records reflect that at different times during service the Veteran was treated for back, neck, knee, and hand orthopedic issues.  Additionally, despite considering less than half of the relevant medical evidence of record, a VA examiner still assessed that the Veteran's polyarthralgias and muscle spasms may have been an indication of systemic rheumatological disorder later diagnosed with degenerative disease.  As noted above, the Board finds that, had the VA examiner reviewed all the evidence of record, the VA examiner likely would have found it as likely as not that there was a connection.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of back, neck, hand, and knee disabilities since service separation that were later diagnosed as arthritis/DJD.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).

The Board notes that various medical records discussed the fact that the Veteran had at least two post-service employment-related back injuries.  First, such evidence does not impact the Board's above analysis as to the neck, hand, and knee issues.  Second, having reviewed all the evidence of record, the Board cannot say that the currently diagnosed DJD of the thoracolumbar spine is clearly attributable to an intercurrent cause.  In other words, the Board does not find that the current back disability was clearly caused by one of these post-service accidents. 
  
Considering the Veteran's statements, the January 2015 VA orthopedic examinations, and all the other evidence of record, the Board finds that the Veteran was treated for back, neck, hand, and knee issues in service and has experienced "continuous" symptoms since service separation of arthritis/DJD of the thoracolumbar spine, cervical spine, hands, and knees.  As such, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms has been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for DJD of the thoracolumbar spine is granted.

Service connection for DJD of the cervical spine is granted.

Service connection for arthritis of the right hand is granted.

Service connection for arthritis of the left hand is granted.

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


